Citation Nr: 0726125	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-28 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an apportionment of the veteran's VA benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The veteran served on active duty from February 1966 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In August 2005, the appellant testified before a 
Veterans Law Judge at the RO.  The transcript from that 
hearing has been incorporated into the claims file.  This 
matter was previously before the Board in April 2006 at which 
time the case was remanded for further evidentiary 
development.  In June 2007, the Board informed the appellant 
that the Veterans Law Judge who conducted the August 2005 
hearing was no longer at the Board and provided her with the 
opportunity to request an additional hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  The appellant informed 
the Board in July 2007 that she did not want an additional 
hearing.  Thus, this matter will be decided based on the 
evidence presently of record.


FINDINGS OF FACT

1.  The appellant and the veteran were married in the state 
of Kansas in July 1965.

2.  The appellant and the veteran were divorced in the state 
of Kansas in December 1993.


CONCLUSION OF LAW

The appellant is not eligible for an apportionment of the 
veteran's VA benefits.  38 U.S.C.A. § 5307(a) (West 2002); 
38 C.F.R. § 3.205, 3.206, 3.450(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Facts

On file is a marriage certificate showing that the appellant 
and the veteran were married in the state of Kansas in July 
1965.  

District Court records for the state of Kansas show that the 
appellant and the veteran divorced in December 1993.  These 
records include a certified divorce decree signed by the 
parties' attorneys and the District Court Judge.  The divorce 
decree shows that the parties agreed to divide their personal 
property including the agreement that "all future veteran's 
administration disability payments from and after the date of 
this Journal Entry shall become the property of and be made 
payable to [the veteran]."  The decree also shows that the 
parties had no minor children at the time of the divorce.  

In a March 1997 rating decision, the RO determined that the 
veteran was not competent to handle the disbursement of funds 
and a conservator was assigned to manage his VA benefits.  

In May 2003, the appellant submitted a claim for 
apportionment of the veteran's VA disability compensation.  
The veteran was in receipt of disability compensation 
benefits at the time the appellant submitted her claim.  In 
her claim, the appellant described an incident that occurred 
while she was married to the veteran when he threatened her 
with a gun with their son in the house.  She said that after 
getting the veteran help from VA, a VA physician told her 
that she would always be in danger if she stayed married to 
the veteran.  She explained in her claim that to ensure her 
own safety and welfare, she filed for divorce in September 
1993.  She also stated that she always felt she should 
receive some type of benefit for all that had happened to her 
and her family since the veteran's problems were related to 
his service in Vietnam.  

On file is a July 2005 letter from the appellant stating that 
she and the veteran were happy prior to his active duty 
service, but that he had changed after his service discharge.  
She explained that he developed a short temper and became 
physically abusive.  She said a VA physician advised her to 
divorce the veteran because if the veteran was ever 
"released", she would not be safe.  She stated that this 
"forced decision" has possibly kept her from receiving VA 
benefits and that she had not been given "proper information 
as to what benefits are or would be available."

The appellant similarly testified in August 2005 that she had 
not been aware of her possible entitlement to VA benefits 
during the time she was married to the veteran and that she 
felt she had to divorce the veteran for her own safety.    

On file is an August 2005 statement from the daughter of the 
appellant and veteran stating that she had been scared of the 
veteran while growing up.  She said that he verbally and 
physically abused the appellant and she was very scared for 
her mother.  She remarked that the entire family, including 
the veteran, had been scarred by the veteran's war 
experience.  

II.  Analysis

Under 38 U.S.C.A. § 5307, all or any part of service-
connected disability compensation payable on account of any 
veteran may be apportioned if the veteran is not residing 
with his or her spouse, and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  38 
U.S.C.A. § 5307 (West 2002); see also 38 C.F.R. §§ 3.450, 
3.452(a) (2006).

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  38 U.S.C.A. § 101(31) (West 2002).  The 
term "wife" means a person whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and 38 C.F.R. 
§3.50(a).  Under 38 C.F.R. § 3.1(j) (2006), the term 
"marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the rights to 
benefits accrued. See also 38 C.F.R. § 3.205 (2006).

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. § 
3.206 (2006) (in pertinent part).  In this case, the 
appellant has not put the validity of the divorce at issue.  
Rather, she wants a portion of the veteran's VA compensation 
as a matter of right.

The undisputed facts show that the veteran and the appellant 
were divorced in 1993 which was several years prior to the 
appellant's May 2003 claim for apportionment of VA benefits.  
Therefore, the appellant was not the veteran's "spouse" at 
any time during the pendency of this appeal.  38 U.S.C.A. § 
101(31).  While the Board sympathizes with the hardships the 
appellant has endured both while married to the veteran and 
after the divorce, there simply is no basis to award the 
appellant the benefits she is seeking.  In a case such as 
this one, where the law and not the facts are dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As such, the actual 
terms of the divorce decree wherein the parities stipulated 
that "all future veteran's administration disability 
payments from and after the date of the Journal Entry shall 
become the property of and be made payable to [the veteran]" 
need not be addressed.  Accordingly the claim for entitlement 
to an apportionment of the veteran's VA disability benefits 
is denied.

In deciding this appeal, the Board has considered potential 
applicability of 38 U.S.C.A. § 5103(a), 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006).  However, it should 
be pointed out that the notice and duty-to-assist provisions, 
set forth in those statutes and regulations, do not apply in 
Chapter 53 cases.  See Lueras v. Principi, 18 Vet. App. 435, 
438-39 (2004); see also Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  Notwithstanding this determination, the RO 
informed the appellant and the veteran in a May 2006 letter 
of the applicable laws and regulations, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  Moreover, in April 2007, the 
appellant stated in writing that she had no further evidence 
or information to submit and requested that her case be 
returned to the Board for further appellate consideration.  
Thus, the Board finds that the notice and duty to assist 
requirements of the VCAA have been satisfied.


ORDER

The appellant's claim for entitlement to apportionment of the 
veteran's VA disability benefits is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


